DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   TAHARRA ASSETS 5545, INC.,
                           Appellant,

                                   v.

           U.S. BANK NATIONAL ASSOCIATION, etc., et al.,
                           Appellees.

                             No. 4D21-2709

                         [November 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE-08-
000858 (11).

  Joseph J. Portuondo, Coral Gables, for appellant.

  Joseph G. Paggi III of Deluca Law Group, PLLC, Fort Lauderdale, for
appellee U.S. Bank National Association, etc.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.